Citation Nr: 0019110	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic renal disease.


REPRESENTATION

Appellant represented by:	Richard J. Duffey, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

Initially, the Board notes that, during the course of this 
appeal, the veteran requested a hearing before a Member of 
the Board in Washington, DC.  Subsequently, the veteran 
canceled the hearing because he was too ill to travel.  The 
Board remanded the case in March 2000 to determine whether 
the veteran wished to schedule a hearing at the RO.  In April 
2000, the veteran submitted a written waiver of his hearing 
request.  Accordingly, the Board will proceed with appellate 
review at this time.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  In September 1993, the RO denied the veteran's claim of 
entitlement to service connection for chronic renal disease.  
In July 1995, the RO found that no new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for chronic renal disease.

2.  In October 1998, the RO again found that no new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for chronic renal disease.  
The veteran perfected his appeal of this decision.

3.  The evidence associated with the claims file subsequent 
to the most recent final denial bears directly and 
substantially upon the specific matter under consideration 
and must be considered to decide fairly the merits of the 
claim.

4.  Objective findings and symptoms of the veteran's chronic 
renal disease were present during active military service.


CONCLUSIONS OF LAW

1.  The RO's July 1995 denial of the veteran's claim of 
entitlement to service connection for chronic renal disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  The evidence received since the RO's last final denial of 
the veteran's claim is new and material, and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for chronic renal disease have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Chronic renal disease was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
chronic renal disease was previously considered and denied by 
the RO.  Initially, a September 1993 rating decision denied 
service connection for chronic renal disease because it 
preexisted service and was not aggravated by active service.  
A rating decision dated in July 1995 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for chronic renal disease.  The 
veteran was notified of this decision and provided with his 
appellate rights that same month, but he did not appeal the 
decision.

As the veteran did not file a Notice of Disagreement to the 
RO's July 1995 determination, that determination is final.  
38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).  Once an RO decision becomes final 
under 38 U.S.C.A. § 7105(a) (West 1991), absent the 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (1999).  When a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a) (1999).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the claim, the VA must 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's July 1995 denial consisted of the veteran's service 
medical records, and May 1991 and July 1993 VA examinations.

The service medical records show that the veteran presented 
in March 1975 with complaints of urethral discharge and 
dysuria.  He was assessed with urethritis.  In  October 1975, 
the veteran complained of urine drip and a groin rash.  A 
urinalysis performed that month detected a trace of protein, 
and showed 20-30 white blood cells and 40-50 red blood cells.  
In December 1975, the veteran was seen for urethral 
discharge, low back pain, and blood in the urine.  He was 
diagnosed with probable prostatitis.

In March 1976, the veteran complained of urethral discharge 
and possible venereal disease.  He was prescribed 
Tetracycline.  A urinalysis indicated the presence of many 
white blood cells, 75-80 percent infection rate, and heavy 
mucous.  The veteran was treated for a back injury without 
urinary symptoms in April 1976 and a history of congenital 
kidney defects was noted.  In May 1976, the veteran 
complained that he felt as though he had a urethral 
discharge, but that nothing came out.  The veteran was 
assessed with possible venereal disease in June 1976 after 
presenting with a urethral discharge.  Laboratory results 
showed the presence of many bacteria.  In September 1976, the 
veteran complained of weakness, nausea, dysuria, and pain in 
his throat.  The impression was tonsillitis and rule out 
kidney or urinary tract infection.  Two urinalyses performed 
that month were positive for protein, elevated white blood 
cells, moderate bacteria, and slight mucous.  The veteran 
reported a history of a kidney condition on a dental 
questionnaire in December 1976.

A urinalysis was performed in January 1977 due to the 
veteran's complaints that he was voiding blood; however, the 
findings were normal.  During a physical examination in 
February 1977, the veteran reported that he had been told 
that he needed kidney surgery as a child.  In March 1977, the 
veteran complained of left testes pain and urethral discharge 
after an injury.  Urinalyses performed in February, March, 
and April 1977 were negative for protein.

During the May 1991 VA examination, the veteran was observed 
to have bilateral costovertebral angle tenderness due to 
chronic renal disease.  It was noted that he had been 
recently diagnosed with renal failure and prepared for 
hemodialysis.  During the July 1993 VA examination, the 
veteran reported that he received dialysis three times per 
week and that he was awaiting a transplant.  The dialysis 
caused dizziness, weakness, and fatigue.  The examiner 
diagnosed him with end stage renal disease.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's July 1995 
denial includes March 1980 records from Hackley Hospital; 
March 1980 records of S. Prasad, M.D.; a July 1996 report 
from Mercy General Health Partners; January and February 1998 
records from Mercy Hospital; a September 1998 letter from 
Daniel L. West, M.D.; February and May 1999 letters from 
Gregory H. Downer, M.D.; a May 1999 personal hearing 
transcript; and July and November 1999 VA medical specialist 
opinions.

The March 1980 records from Hackley Hospital show that the 
veteran was diagnosed with nephrotic syndrome of undetermined 
etiology, probable membranous glomerulonephritis.  The March 
1980 records of Dr. Prasad reflect that the veteran presented 
to the emergency room with swelling of the legs and burning 
on urination, and was diagnosed with probable nephrotic 
syndrome.  After consultation with D. McBeth, M.D., the 
veteran was advised to have a renal biopsy, but declined the 
procedure.  An intravenous pyelogram revealed the caliceal 
pattern of the left kidney as normal and the right kidney as 
abnormal, with an anomalous rotation along its long axis.

The July 1996 CT scan of the abdomen from Mercy General 
Health Partners showed an atrophic left kidney and failed to 
identify a right kidney.  The 1998 Mercy Hospital records 
disclose that the veteran had end stage renal disease since 
July 1991 and that he had several prior admissions for 
hypertension and congestive heart failure.  He was presently 
hospitalized for a large pericardial effusion that was to be 
due to the frequency of his dialysis.

In September 1998, Dr. West stated that the veteran suffered 
from end stage renal disease, as well as a history of acute 
pulmonary edema and pericardial effusion.  He believed that 
the veteran's pericardial effusion was a result of his kidney 
disease.  Dr. Downer stated, in February 1999, that the 
veteran was his patient.  The veteran had chronic renal 
failure on hemodialysis and the renal failure was due to 
glomerulonephritis.  Dr. Downer referred to an in-service 
urinalysis that he believed was conducted in December 1976 
and that was positive for protein and negative for white 
blood cells.  Based on that urinalysis, Dr. Downer believed 
that the veteran had the onset of glomerulopathy at that time 
and that he subsequently developed severe nephrotic syndrome 
and renal insufficiency in 1980.  Dr. Downer believed that, 
at a minimum, a follow-up urinalysis should have been 
performed in 1976, and, if still positive for protein, 
further evaluation should have been done.

In May 1999, Dr. Downer stated that he had been unable to 
obtain the veteran's service medical records.  He had only 
one in-service urinalysis slip, dated October 1975, that 
showed hematuria and proteinuria.  When he first saw the 
veteran in June 1989, the veteran had advanced renal 
insufficiency with proteinuria and hypertension.  Dr. Downer 
maintained that the evidence continued to suggest the onset 
of glomerulopathy prior to or during military service.  He 
further stated that the veteran reported eating a high 
protein diet in service, and that such a diet would 
accelerate kidney damage.

The veteran testified before the RO that he either had a 
preexisting kidney disease that was aggravated during active 
service or that his kidney disease developed in service.  He 
claimed that improper medical treatment and a high protein 
diet aggravated his condition.  He related that he had 
circled a history of kidney condition on the dental 
questionnaire in December 1976 because the dentist suggested 
that he might have kidney problems due to complaints of low 
back pain.  He had no knowledge of having a kidney disease 
before entering active service.

In the July 1999 VA medical specialist opinion, the 
nephrologist indicated that he had reviewed the record in 
detail.  He stated that there was minimal evidence that the 
veteran's renal disease preexisted his entry into active 
service.  He specifically referred to the March 1980 
intravenous pyelogram that was within normal limits other 
than for an abnormal rotation of the right kidney.  
Therefore, the evidence was strong that the veteran was not 
born with an absent kidney and a small kidney, as the veteran 
believed.  Rather, it appeared that the veteran had two 
kidneys in 1980 and that, with the course of disease, they 
later deteriorated so that one was not detectable and the 
other was atrophic.

The nephrologist further opined that the finding of trace 
protein in the October 1975 urinalysis was a normal finding 
because of the concentrated volume of the urine specimen.  
However, the abnormal amount of red and white blood cells 
present in that urinalysis created an apparent problem.  
Further, if the urinalyses of September 1976 were positive 
for protein when the veteran was diagnosed with tonsillitis, 
the veteran likely had an episode of acute post-infectious 
glomerulonephritis.  It is as likely as not that the 
nephrotic syndrome diagnosed four years later was a long-term 
sequela of the post-infectious glomerulonephritis.  It would 
not be unusual for urinalyses performed after September 1976 
to be negative for protein.

In summary, the nephrologist found no compelling evidence 
that the veteran had a kidney condition prior to service, but 
found that it was as likely as not that the veteran sustained 
an episode of post-infectious glomerulonephritis in service 
and that his current glomerulopathy developed in service.

The November 1999 VA medical specialist opinion agreed that 
it was unlikely that the veteran had renal disease 
preexisting his entrance into active service.  In particular, 
he stated that it was unlikely that the anatomical variation 
of the right kidney was the basis of any significant renal 
dysfunction.  He also concurred that the trace protein 
discovered in the October 1975 urinalysis was relatively 
insignificant and that it was more consistent with urethritis 
than glomerulonephritis.  He further agreed with the prior 
nephrologist that it was as likely as not that the urinalyses 
performed in September 1976 indicated the presence of post-
infectious glomerulonephritis.  However, he believed that 
this condition resolved because of the subsequent urinalyses 
from January to April 1977 that were negative for protein and 
blood cells.  He found it unlikely that post-infectious 
glomerulonephritis would clear, then develop nephrotic 
syndrome a few years later.

The nephrologist explained that, for men of the veteran's age 
and ethnicity, the most common disease that leads to end 
stage renal disease is Idiopathic Focal Segmental 
Glomerulosclerosis.  The nephrologist opined that it was 
likely that the disease began before the date of presentation 
because it was a slowly progressing disease.  Therefore, the 
disease began before 1980; however because of the negative 
urinalyses from January to April 1977, it was unlikely that 
the disease was present at that time.

The Board finds that the evidence presented subsequent to the 
RO's July 1995 denial is clearly new and material in that it 
includes several medical opinions as to the etiology of the 
veteran's chronic renal disease.  Prior to July 1995, the 
evidence of record merely consisted of the veteran's service 
medical records and a present diagnosis of renal disease.  
Subsequently, additional relevant evidence, including the 
opinions of one private and two VA nephrologists, has been 
added to the record.

Therefore, as the Board has determined that new and material 
evidence has been submitted, the Board will proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for chronic renal disease.  As a 
preliminary matter, the Board finds that the veteran's claim 
is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); see Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. §§  1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  For certain chronic diseases, 
such as cardiovascular-renal disease, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, this 
presumption is a rebuttable one.  Id.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Based upon a thorough review of the record, the Board 
concludes that the evidence warrants a grant of service 
connection for chronic renal disease.  The Board finds that 
the evidence is in relative equipoise as to whether the onset 
of the veteran's chronic renal disease was during the 
veteran's military service.  Therefore, reasonable doubt must 
be resolved in the veteran's favor.  See 38 U.S.C.A. § 
5107(b) (West 1991); Massey v. Brown, 7 Vet. App. 204, 206-
207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Although the service medical records contain some suggestion 
of a history of kidney disease, the medical professionals of 
record find it unlikely that the veteran's chronic renal 
disease preexisted service, and the veteran himself has 
admitted that he had no kidney condition as a child.  
Accordingly, the Board will not analyze the veteran's claim 
on the basis of aggravation and will proceed with a direct 
service connection analysis.

The veteran's service medical records include several 
urinalyses, with protein and abnormal amounts of white and 
red blood cells discovered in the urine samples.  In 
addition, the veteran often received treatment for 
genitourinary complaints.  Within three years of discharge 
from active service, the veteran was diagnosed with renal 
disease, his current disability.  At the time of his 
diagnosis in March 1980, the suspected etiology of the 
nephrotic syndrome was membranous glomerulonephritis.  The 
veteran's treating physician, Dr. Downer, believes that the 
evidence suggests the onset of glomerulopathy prior to or 
during the veteran's military service.  Subsequently, two VA 
nephrologists concluded that the veteran sustained an episode 
of post-infectious glomerulonephritis in service.  However, 
one nephrologist believes this to be an acute episode, while 
the other believes it to be related to the veteran's present 
disability.

The Board has carefully considered the opinions of the VA 
nephrologists.  Both physicians agree that the veteran did 
not have a preexisting renal disease and that the trace 
protein present in the March 1975 urinalysis was not, by 
itself, of importance.  Notably, both physicians also agree 
that the veteran sustained an episode of post-infectious 
glomerulonephritis in September 1976 and that his subsequent 
urinalyses were negative for protein.  They also concur that 
the veteran's current disease process began before his 
diagnosis in March 1980.  The nephrologists only diverge as 
to the importance of the urinalyses from January to April 
1977.  One nephrologist believes that these indicate that the 
post-infectious glomerulonephritis was an acute episode that 
completely resolved, whereas the other believes that negative 
urinalyses after post-infectious glomerulonephritis are 
common and that the subsequently diagnosed nephrotic syndrome 
was a long-term sequela of the post-infectious 
glomerulonephritis.

The Board observes that the RO accorded less weight to the 
opinion of the nephrologist who linked the veteran's present 
disability to his active service because he apparently did 
not have access to the complete record.  However, he relied 
upon the in-service urinalysis reports provided by the RO and 
these reports have not been shown to be erroneous or an 
inaccurate representation of the veteran's service medical 
records.  Further, the RO also apparently accorded less 
weight to the first VA examiner's opinion in that he only had 
one page of a report of hospitalization of the veteran which 
included the results of an intravenous pyelogram.  The RO 
noted that the second VA examiner had the benefit of 
reviewing the entire March 1980 hospitalization report which 
then included the medical history provided by the veteran 
that he had had renal illness as a child which he 
characterized as possible kidney stone and that he had had 
gross hematuria intermittently since that time.  However, 
since both VA examiners, including the second one who had 
benefit of review of the entire March 1980 report, concluded 
that the veteran did not have renal disease that preexisted 
his military service, the Board does not find that the 
failure of the first VA examiner to review the entire March 
1980 report and the history provided by the veteran therein 
to render the first opinion less probative than the second VA 
medical opinion.  The Board finds that both examiners relied 
on substantially the same relevant factual evidence and 
merely reached a different conclusion based on review of that 
evidence.  

In summary, the clinical findings in service, the diagnosis 
shortly following service, the private medical opinion, and 
the opinion of a VA nephrologist indicate that it is at least 
as likely as not that the veteran's chronic renal disease is 
of service origin.  Accordingly, resolving all doubt in favor 
of the veteran, the Board finds that service connection for 
chronic renal disease is warranted.



ORDER

Service connection for chronic renal disease is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

